Exhibit 10.1

FIRST AMENDMENT TO
MARKETING COORDINATION AND
ADMINISTRATIVE SERVICES AGREEMENT

THIS FIRST AMENDMENT TO MARKETING COORDINATION AND ADMINISTRATIVE SERVICES
AGREEMENT (this “First Amendment”) dated this 1ST day of January 2006, by and
among Allstate Financial Services, LLC, a Delaware limited liability company,
(“AFS”), Allstate Insurance Company, an Illinois insurance company (“Allstate”),
and Allstate Life Insurance Company, an Illinois insurance company (“ALIC”).

RECITALS

WHEREAS, AFS, Allstate and ALIC entered into a Marketing Coordination and
Administrative Services Agreement, dated as of January 1, 2003, (the
“Agreement”); and

WHEREAS, AFS, Allstate and ALIC desire to make certain amendments to the
Agreement as more particularly described herein.


AGREEMENT

NOW, THEREFORE, for good and valuable consideration and for the mutual covenants
set forth below, the parties hereto, intending legally to be bound, hereby agree
as follows:

1.               Effective January 1, 2006, Section 1 and Exhibit A of the
Agreement are deleted in their entirety, and ALIC shall no longer pay the fees
contemplated by such Section 1 nor shall AFS provide the services contemplated
by Section 1.

2.               Unless expressly modified by this First Amendment, the terms
and conditions of the Agreement and the Schedule remain unchanged and in full
force and effect.

3.               This First Amendment shall be binding on the parties hereto,
including their affiliates, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first set forth above.

Allstate Financial Services, LLC

 

Allstate Insurance Company

 

 

 

 

 

 

By:

 

/s/ STEVEN C. VERNEY

 

By:

/s/ SAMUEL H. PILCH

Name:

 

Steven C. Verney

 

Name:

Samuel H. Pilch

Title:

 

Assistant Treasurer

 

Title:

Group Vice President and Controller

Date:

 

         5/8/06

 

Date:

May 3, 2006

 

 

Allstate Life Insurance Company

 

 

 

 

 

 

 

 

 

By:

 

/s/ SAMUEL H. PILCH

 

 

 

Name:

 

Samuel H. Pilch

 

 

 

Title:

 

Group Vice President and Controller

 

 

 

Date:

 

May 3, 2006

 

 

 

 

E-2


--------------------------------------------------------------------------------